This case concerned the fall of the plaintiff in a store operated by the defendant. The fall was claimed to have been caused by a floor made slippery by ice, water and spinach. The evidence of the parties did not meet at any point since the defendant denied all knowledge of the fall until suit was brought.
The plaintiff and her witnesses appeared credible to me and she is entitled to judgment if she can prove the necessary constructive notice of the unsafe condition of the floor. The place where the plaintiff fell was between two stands piled with fresh vegetables, including spinach. The condition of the floor must have been caused by the defendant's employees or with their knowledge. Mr. Schoolnick, manager of this department, testified that he was in immediate personal charge and had never been absent on a Saturday. The condition had existed at least half an hour before the accident.
Newell vs. K.  D. Jewelry Co. 119 Conn. 332, 334 (casescited).
The plaintiff can hardly have been injured as seriously as she claims since she did not go to a doctor for three weeks after the accident. Her excuse that she was waiting for the "Company doctor" is hardly good for that length of time. She suffered a sacroiliac strain and her occasional visits to the doctor ended in August, 1936. She had $125. in medical expense.
   Judgment for the plaintiff for $500